Citation Nr: 1413484	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for eye/vision disorder.

3.  Entitlement to service connection for a gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for stomach/bowel disorder, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A.  § 1117.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of right thumb injury with degenerative joint disease first MCP joint.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1972 to December 1972 and on active duty from March 1977 to June 1994. 

The matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

By rating decision in May 2011, the RO increased the right thumb disability rating to 10 percent, effective December 26, 2007, the date of claim.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

In October 2011, the Veteran testified at a RO hearing before Decision Review Officer.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for athlete's feet was also on appeal from the April 2009 rating decision.  However, a subsequent rating decision issued in October 2011 granted service connection for tinea pedis with onychomycosis (claimed as athlete's feet).  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issues on appeal broadly as to encompass all possible disorders.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that additional VA treatment records dated to March 2009 were associated with the record, which are not relevant to the issues on appeal as they address unrelated disorders.  Moreover, with the exception of an April 2012 rating decision that denied service connection for glaucoma, which is discussed in the Remand section of this decision, the remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS record does not contain any documents at this time. 

The issues of entitlement to service connection for eye/vision disorder, GERD, and stomach/bowel disorder as well the issue of entitlement to an initial rating in excess of 10 percent for residuals of right thumb injury with degenerative joint disease first MCP joint are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic headache disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.




CONCLUSION OF LAW

The criteria for the grant of service connection for headaches have not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's decision to grant service connection for residuals of right ankle sprain herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the issued decided herein, the Veteran was sent a letter in February 2008 that fully addressed all notice elements and was sent prior to the initial rating decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of private and VA treatment and a VA examination report.  The RO has requested all private treatment records identified by the Veteran in association with this claiming and either received such records or a negative response.  Moreover, the Veteran's statements in support of the claim, as well as his RO hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  In this regard, at the RO hearing, the Veteran did not identify any additional treatment for his headaches.  The Board has also perused the medical records for references to additional treatment reports not of record.  Nevertheless, these records are silent with respect to any outstanding medical evidence.  

Additionally, the Veteran was afforded VA examination in March 2009.  The Board finds that the examination with opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinion with rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is seeking service connection for his headaches.  He essentially asserts that he has had continuing headaches ever since he was injured during a boiler explosion while in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, headaches is not one of the disabilities enumerated under 38 C.F.R. § 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records document that in January 1984 the Veteran was involved in a boiler room explosion.  He was struck on the forehead with an unknown projectile.  He had a small laceration across his nose and midline forehead as well as abrasions on the medial right lower extremity.  It was specifically noted that the Veteran did not lose consciousness.  The following day, the Veteran again denied loss of consciousness, blurred vision or dizziness.  However, he did complain of a headache.  Another record the next day showed that the Veteran complained of a persistent headache for three days.  The assessment was post-traumatic headache, normal neurologic examination.  A contemporaneous x-ray showed a normal skull series with no bony or soft tissues abnormalities detected.  Follow up treatment records are completely silent with respect to any complaints of headaches or findings concerning a chronic headache disability.  A November 1993 service examination done for purposes of transfer to Fleet Reserve showed that the head and neurologic system were evaluated as normal.  In his contemporaneous medical history the Veteran expressly denied any frequent or severe headaches.  No further service examinations are of record. 

The first post service evidence of a headache disability related to service was when the Veteran filed his current claim in December 2007.  However, post service treatment records are silent with respect any chronic headache disability.

The Veteran was afforded a VA examination in March 2009.  The Veteran described the boiler explosion incident in service.  The Veteran reported that since that incident, he had experienced intermittent headaches.  He also indicated that his vision was affected when he had headaches, which was when he focused on something.  After examining the Veteran and reviewing the claims, the examiner diagnosed mild traumatic brain injury resolved without residuals, and tension-type headaches.  The examiner reiterated that that there was no evidence of residual traumatic brain injury.  Moreover, the examiner found that the tension type headaches were less likely than not caused by or a result of injury/treatment.  The examiner rationalized that based on his review of the medical records, medical literature and his clinical experience, there was no evidence of headache complaints or treatment after January 1984.  Thus, there was nothing to suggest a chronic headache condition during service or following separation.  As such, a nexus cannot be made.    

At the RO hearing, the Veteran again described the boiler room explosion while in service.  The Veteran described getting headaches that occur for about 30 seconds to a minute.  He testified that he gotten them maybe once or twice a week if he was doing something serious.  He would slow down and stop for a minute until it passes.  He described it similar to a brain freeze.  The Veteran further testified that he would go see the Hospital Corpsman on ship on a regular basis for pills to treat his headaches even though it was not documented.  He also reported that when he had his eyes examined, he was told by the doctor that his eyes were not causing the headaches.   

After considering the totality of the evidence of record, the Board finds that service connection for headaches is not warranted as there is no competent evidence linking any such disorder to service.  While service treatment records do document the Veteran being involved in a boiler room explosion and show complaints of headaches a few days after the explosion, the remaining service treatment records for the next 10 years are silent with respect to any complaints of headaches or findings of a chronic headache disability.  Importantly, the March 2009 VA examiner clearly found that the Veteran did not suffer from any residuals from his minor traumatic brain injury and his current tension headaches were not related to service and offered a detailed rationale for this finding.  Given that the claims file was reviewed by the examiner and the opinion sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient and of high probative value.  Significantly, there is no medical evidence of record to refute this opinion.  

Moreover, the Veteran's current headache disorder is not one of the diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection.  See Walker, supra.  Further, the first post-service evidence of a headache disorder related to service is when the Veteran filed his claim in December 2007, approximately 13 years after the Veteran's discharge from service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra. 

Moreover, the Board finds the Veteran's current assertions of continuing headaches since the boiler explosion in service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, while the Veteran is competent to testify as to experiencing headaches since service, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, with the exception of the few days following the boiler explosion incident, service treatment records for the remaining 10 years showed complaints of numerous other unrelated disorders, but they are silent with respect to any complaints of headaches.  Moreover, the Veteran's November 1993 service examination revealed no head or neurological abnormalities and he expressly denied any frequent or severe headaches in his contemporaneous medical history.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made approximately 13 years after his service discharge and in connection with his claim for VA benefits.  

Again, the first post-service evidence of headaches is December 2007 when the Veteran filed his current claim, approximately 13 years after service.  Moreover, post service treatment records are also silent with respect to any complaints of headaches.  If the Veteran had suffered from continuing headache symptoms since service, it would seem that he would have reported it during the course of seeking medical treatment.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has suffered from headaches since the boiler explosion incident in service are inconsistent with the contemporaneous evidence.  The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of documentation in the service treatment records for headaches for 10 years following the boiler explosion incident, the Veteran's specific denial of headaches upon service examination in November 1993 and the fact that his post-service treatment records are negative for any complaints referable to headaches to be persuasive evidence against his claim.   

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection headaches.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for headaches is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking service connection for an eye/vision disorder.  He has asserted that he suffered decreased vision due to sunlight exposure directly to the eyes after being in a dark space.  A service treatment record shows that the Veteran was seen in August 1991 for evaluation due to difficulty in seeing distant objects.  It appears that during the course of the appeal, he also filed a claim for service connection for glaucoma.  A review of Virtual VA shows that this issue was denied by the RO in an April 2012 rating decision.  However, the decision shows that a VA Disability Benefits Questionnaire (DBQ) was completed in March 2012.  Unfortunately, it appears that this document is part of a temporary file created at the RO for adjudication of this issue and, thus, is not currently located in the claims file or the Veteran's Virtual VA record.  Thus, as these records are pertinent to the issue on appeal, they must be associated with the record for appellate review.  

Moreover, the Board recognizes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In light of the Veteran's assertions of an "injury" in service due to direct sunlight, the Veteran should be afforded a VA examination to determine the etiology of any current eye/vision disorder.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is also seeking service connection for a stomach/bowel disorder as well as GERD.  Service treatment records from September 1991 to October 1991 showed that the Veteran complained of abdomen, pain, vomiting and constipation.  Initially, it appeared that the initial diagnosis was a large gut obstruction; however, the final diagnosis was constipation.  Further, a December 1991 record showed a history of heartburn.  Moreover, the November 1993 service examination also showed a history of occasional indigestion.  Post-service, approximately in May 2006, the Veteran was diagnosed with colon cancer.  Diagnoses of diverticulosis and hemorrhoids were also made at that time.  Private treatment records in November 2006 showed complaints of indigestion and constipation and the assessment was acid reflux.  Follow up treatment records continued to show acid reflux.  Further, an October 2011 letter from Gary E. Winchester, M.D. clearly indicated that the Veteran had been prescribed medication for acid reflux in November 2006.   

The Veteran was afforded a VA examination in March 2009.  The examiner found that the Veteran's colon cancer, diverticulitis and hemorrhoids were not related to the incident of constipation in service given no recurrence or continuity of symptoms during service or after separation.  Unfortunately, the examiner did not appear to consider the post service treatment records showing complaints of constipation as well as the Veteran's lay assertions of pertinent symptoms since service.  Given that it appears that the examiner did not consider all the pertinent evidence in rendering the opinion, the rationale is inadequate.  

Moreover, the examiner also found no current evidence of GERD.  Thus, the examiner did not offer an etiological opinion.  However, private treatment records during the course of the appeal clearly showing findings of acid reflux.  Nevertheless, the Board observes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the examination is also deficient given the lack of etiological opinion for the Veteran's GERD. 

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology of his stomach/bowel disorder and GERD.

Moreover, at the Board hearing, the Veteran's representative argued that the Veteran's stomach/bowel disorder was also due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.  In this regard, the Veteran testified that he first noticed stomach problems when he was stationed in the Persian Gulf, which is one of the locations considered within in the Southwest Asia theatre of operations pursuant to 38 C.F.R.  § 3.317.  The Veteran's DD 214 also shows that he received a Southwest Asia Service Medal.  Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  Thus, in light of the Veteran's assertions, the RO should take appropriate steps to develop the Veteran's claim that his current stomach/bowel disorder was due to an undiagnosed illness, including sending the Veteran appropriate VCAA notice and obtaining his service personnel records. 

With respect to the Veteran's claim for a higher rating for his service-connected right thumb injury, the record shows that the Veteran was last afforded a VA examination to evaluate the severity of this disability in March 2009, approximately five years ago.  At the RO hearing, the Veteran clearly reported that his right thumb disability had increased in severity since this examination.  Moreover, he now had a bony growth that was painful.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected right thumb disability.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, while on remand, the Veteran should be given an opportunity to identify all treatment records referable to his disabilities on appeal.  In this regard, the Board observes that the Veteran testified that he has received continuing treatment for his GERD from Dr. Winchester, M.D.  The claims file includes treatment records from this physician dated to March 2008.  However, in the October 2011 letter, Dr. Winchester indicated that there were more recent records.  Moreover, although the Veteran has indicated that he primarily receives treatment from private physicians, it appears that he does occasionally go to the VA.  The most recent VA treatment records associated with the claims file date from February 2009.  Therefore, any identified private records as well as VA treatment records dated from February 2009 to the present, should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Send VCAA notice to the Veteran providing the information and evidence necessary to establish service connection for a stomach/bowel disorder as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A.  § 1117.

2.  Give the Veteran an opportunity to identify any additional healthcare providers who have treated him for the disabilities on appeal, to specifically include records from Dr. Winchester dated from March 2008.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated from February 2009 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, such should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Associate any temporary files with the claims file, to specifically include any file created to adjudicate the Veteran's claim for service connection for glaucoma and the March 2012 eye DBQ.

4.  Obtain the Veteran's service personnel records. 

5.  After obtaining any outstanding records, arrange for the Veteran to undergo a VA eye examination by an ophthalmologist at a VA medical facility.  The entire claims file, to include complete copy of the REMAND, must be made available to the physician  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should clearly identify all current vision/eye disability(ies).  Then, with respect to each such diagnosed disability, the examiner should indicate whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's military service.

In rendering the requested opinion, the examiner should specifically indicate whether any current disability is at least as likely as not the result of in-service aggravation (worsening beyond natural progression) of a congenital or developmental abnormality by superimposed injury or disease.  The ophthalmologist should specifically consider and discuss all pertinent service treatment records, any post service treatment records, and the Veteran's contentions.

A detailed rationale for all opinions expressed should be provided.  

6.  After obtaining any outstanding records, schedule the Veteran for a VA gastrointestinal examination by a medical professional with the appropriate expertise to determine the nature and etiology of the Veteran's claimed stomach/bowel disorder and GERD.  The entire claims file, to include complete copy of the REMAND, must be made available to the physician  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

With respect to the Veteran's diagnosed GERD, the examiner should indicate whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's military service.  

The examiner should also identify any objective evidence of the Veteran's claimed stomach/bowel disorder; render a diagnosis with respect to each claimed symptom which is due to a known clinical diagnosis; and, provide an opinion with respect to each currently diagnosed disorder as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's military service, to include any service in the Southwest Asia theatre of operations.  

If it is determined that the Veteran served in the Southwest Asia theatre of operations, the examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  

The examiner should specifically consider and discuss all pertinent service treatment records, any pertinent post service treatment records, and the Veteran's contentions.

A detailed rationale for all opinions expressed should be provided.  

7.  After obtaining any additional records, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected right thumb disability.  The entire claims file, to include complete copy of the REMAND, must be made available to the physician  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should report all manifestations of the service-connected right thumb disability, to specifically include any bony growth or knot, to allow for rating under the appropriate rating criteria.  The examiner should determine whether the right thumb disability causes limitation of motion specifically identify the gap (in inches or centimeters) between the left thumb pad and fingers, with the thumb attempting to oppose the fingers.  The examiner should report whether the left thumb disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  The examiner should also specifically indicate whether or not the left thumb can touch the opposing fingers. 

8.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

9.  Thereafter, the issues on appeal should be readjudicated.  If the full benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


